Citation Nr: 0015013	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-03 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and tinnitus.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from September 1969 to June 
1971, including service in Vietnam from March 1970 to January 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied service 
connection for bilateral hearing loss and tinnitus.



FINDING OF FACT

The veteran has not submitted (competent) medical evidence 
linking his current bilateral hearing loss and tinnitus, 
first found in the 1990's, to an incident of service.


CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss 
and tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for bilateral hearing loss and 
tinnitus; that is, evidence which shows that the claims are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claims, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claims.  Murphy at 81.  "The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence shows that the veteran served in Vietnam, but it 
does not show, and he does not claim, that he engaged in 
combat with the enemy.  

A review of the evidence in the veteran's claims folder does 
not show that service connection has been granted for any of 
his disabilities.

Service medical records, including reports of audiometric 
testing in June 1969 and May 1971, do not show hearing loss 
or tinnitus.  The post-service medical records do not 
demonstrate the presence of hearing loss and tinnitus until 
1998 and these records do not link these conditions to an 
incident of service.  While VA audiological evaluations in 
1998 and 1999 show that the veteran has bilateral hearing 
loss that meets the criteria of 38 C.F.R. § 3.385 to be 
considered a disability for VA compensation, there is no 
medical evidence linking this condition or his tinnitus to an 
incident of service.  A claim for service connection of a 
disability is not well grounded where there is no medical 
evidence linking the veteran's claimed disability or 
disabilities to an incident of service.  Caluza, 7 Vet. App. 
498.  Additionally, the veteran underwent a VA ear 
examination in April 1999 and the examiner opined after 
reviewing the medical evidence in the veteran's case that his 
bilateral hearing and tinnitus were not related to an 
incident of service.

Statements from the veteran are to the effect that he was a 
demolition specialist in Vietnam and exposed to loud noises 
that caused his current bilateral hearing loss and tinnitus, 
but this lay evidence is not sufficient to support a claim 
for service connection of disabilities based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1999).


There is no competent (medical) evidence linking the 
veteran's current bilateral hearing loss and tinnitus, first 
found many years after service, to an incident of service.  
Hence, the claim for service connection for these 
disabilities is not plausible, and the claim for service 
connection for bilateral hearing loss and tinnitus is denied 
as not well grounded.



ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus are denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

